OPINION — AG — ** JUDGES — SALARIES ** HOUSE BILL NO. 833, HOUSE BILL NO. 647 SHOULD 'NOT' BE CONSTRUED AS BEARING ON THE VALIDITY OR CONTINUING EFFECT LAWS PROVIDING FOR ADDITIONAL SALARIES PAYABLE FROM COUNTY COURT FUND FOR JUDGES OF CERTAIN JUDICIAL DISTRICTS, WHICH LAWS ARE BASED ON POPULATION, ASSESSED VALUATION AND/OR OTHER CLASSIFICATION OF SAID DISTRICT, THAT IS, AS HELD IN ' BELL V. CRUM, 106 P.2d 518 ' (SALARY, JUDGES, ADDITIONAL DUTIES, COURT FUND, VALIDITY, CONSTITUTIONAL SPECIAL LAW, JUDICIAL DISTRICTS) CITE: 74 O.S. 250.2 [74-250.2], ARTICLE V, SECTION 32, ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (FRED HANSEN)